Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1, 3, 6-10, 12, 13 and 21-32 are pending.
	Claims 1, 6, 7, 13, 21-26 and 30-32 are allowed.
	Claims 3, 8-10, 12 and 27-29 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 8-10, 12 and 27-29 directed to an invention non-elected with traverse in the reply filed on 06 March 2019. However, in view of the Examiner’s Amendment below authorized by the Attorney of record, claims 3, 8-10, 12 and 27-29 have been canceled.
Claim 6 is directed to an allowable product. Pursuant to the procedures set forth in MPEP 821.04(B), claims 1 and 30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because some of the claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 January 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Gary Gershik, AMSTER ROTHSTEIN & EBENSTEIN LLP, on 23 May 2022 and 01 June 2022. The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 26, lines 2-4, replace “the biomass has been dehydrated or brine-treated of a microalga of the species T. chuii enriched in SOD” with --the biomass of a microalga of the species T. chuii enriched in SOD has been dehydrated or brine-treated--;
	Claim 31, line 3, replace “claim 6” with --claim 32--;
	Claims 3, 8-10, 12 and 27-29 are canceled;
	
Examiner’s Comment
Drawings
The drawings received on 06 November 2017 were accepted in the Non-Final Office Action mailed 01 April 2019.

Reasons for Allowance
35 U.S.C. § 103
The rejection of Claims 6, 7, 13, 22-26, 31 and 32 under 35 U.S.C. §103 as being unpatentable over Okamoto et al. in view of Kumar et al., Matsunaga et al., and Yilancioglu et al., in the Final Office Action mailed 23 September 2021, is withdrawn in view of Applicants' amendment and affidavit received 03 February 2022. 
The rejection of Claim 21 under 35 U.S.C. §103 as being unpatentable over Okamoto et al. in view of Kumar et al., Matsunaga et al., and Yilancioglu et al., as applied to claims 6, 7, 13, 22-26, 31 and 32 above, and further in view of Janknegt et al., and Veldhuis et al., in the Final Office Action mailed 23 September 2021, is withdrawn in view of Applicants' amendment and affidavit received 03 February 2022. 

The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Okamoto et al. ((1996) J. Phycol. 32: 74-79), and Kumar et al. ((2015 Mar.) Ecotox. Environ. Safety 113: 329-352), do not teach or suggest, alone or in combination, the claimed subject matter which recites:  A biomass of a microalga of the species Tetraselmis chuii (T. chuii) enriched in superoxide dismutase (SOD) obtained by the method according to claim 1, wherein the biomass has a SOD activity higher than 180 IU/mg of soluble protein.

Okamoto et al. shows studies in which the effects of cadmium on the protein production and growth of Tetraselmis gracilis were investigated. T. gracilis contained high levels of superoxide dismutase (SOD) activity when chronically exposed to sublethal concentrations of cadmium. SOD activity was determined by an enzymatic assay and is given in units of SOD activity per microgram of protein U/μg. Forty-one percent and 107% increases of SOD-activity were observed in extracts exposed to 1.5 and 3.0 ppm of cadmium. SOD activity was increased up to 0.5 and 0.75 U/μg.
That is, Okamoto et al. shows a T. gracilis biomass of greater than 180 IU/mg.
Okamoto et al. does not show a biomass of Tetraselmis chuii.

Kumar et al. teaches that microalgae inherently exhibit similar biochemical and/or biophysical properties, including production of superoxide dismutase (SOD). Such microalgae species include Tetraselmis chuii. Kumar et al. shows studies in which different microalgae were examined for SOD activity when exposed to heavy metal, as would be the case when said microalgae are used for heavy metal bioremediation. T. chuii has the ability to remove cadmium (Cd) from contaminated water.  Metals break the oxidative balance of algae, inducing antioxidant enzymes, such as superoxide dismutase (SOD).
Kumar et al. does not show a biomass of Tetraselmis chuii having a(n) SOD activity higher than 180 IU/mg of soluble protein.

Okamoto et al. and Kumar et al. do not show, individually or in combination, a biomass of a microalga of the species Tetraselmis chuii (T. chuii) enriched in superoxide dismutase (SOD), wherein the biomass has a SOD activity higher than 180 IU/mg of soluble protein.

In addition, Applicant filed an Affidavit (03 February 2022) in which one of the Inventors (Carlos Unamunzaga Escosura) remarks that a person of ordinary skill in the art would have appreciated that the teaching of Okamoto, that T. gracilis increases its response to exposure to a heavy metal (cadmium) by increasing SOD activity, would be a teaching specific to T. gracilis and not to other microalgae species (pg. 2, para. 6). 
Comparative experimentation (conducted by the assignee Fitoplancton Marino S.L.) between T. gracilis and T. chuii, as well as other microalgae species (i.e., T. suecica and T. spp), under the same environmental stress conditions, was conducted in order to assess the production of SOD activity. Similar to the experiments shown by the prior art of Okamoto et al., the microalgae species were exposed to cadmium at different concentrations (measured in ppm (parts per million)). Results are shown in Figure 1 and Figure 2 (pg. 4, para. 17-18 thru pg. 6, para. 23). The data in figures 1 and 2 show that T. chuii produced greater amounts of SOD (IU/mg) (i.e., ~180 IU/mg) compared to T. suecica, T. gracilis and T. ssp at cadmium levels of between 0.5ppm and 5ppm. The average amount of SOD produced by non-T. chuii species was between 100 and 120 IU/mg. 
In addition, further additional experimentation (conducted by Fitoplancton Marino S.L.) included a wide variety of species of microalgae (e.g., Chlorella vulgaris, Phaeodactylum tricornutum, T. suecica, T. gracilis, and Scenedesmus obliquus) subjected to different types of stress conditions (pg. 7, para. 26-28). The stress conditions included: 1) a redox potential of at least 100mV; 2) a high temperature; 3) nitrogen starvation conditions; 4) high salinity; and 5) 3ppm cadmium. (Compare to the subject matter of instant claim 1.) The data show that Tetraselmis chuii produced significantly more SOD under all of the stress conditions tested, when these experiments were conducted in the lab (under artificial light), in an open system (under natural light), and in a closed system (under natural light) (pg. 8, Figure 3). In most cases, T. chuii produced greater than 180 IU/mg of soluble protein (pg. 8, Figure 3). 

Therefore, Applicant has presented evidence of secondary considerations which show that the claimed subject matter is directed to the nonobvious production of increased or high levels of superoxide dismutase (SOD) by the microalga Tetraselmis chuii, when compared to other Tetraselmis species (or other microalgae) under a variety of different types of stress conditions imposed during microalgal cell culture.
That is, the claimed T. chuii biomass yields unexpectedly improved properties not present in the prior art.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651          

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631